Dismissed; Opinion Filed September 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00678-CR

                            THYREN CLENT JUSTUS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-53093-W

                             MEMORANDUM OPINION
                            Before Justices Lang, Evans, and Schenck
                                    Opinion by Justice Evans
        Before the Court is a letter from appellate counsel, dated September 5, 2017, which states

appellant no longer wishes to pursue his appeal. Attached to the letter is appellant’s August 24,

2017 handwritten and signed statement, stating he no longer wishes to pursue this appeal. We

shall treat the letters as a motion to dismiss the appeal. We grant the motion. See TEX. R. APP.

P. 42.2(a).

        We dismiss this appeal and order that this decision be certified below for observance.



                                                   /David W. Evans/
Do Not Publish                                     DAVID EVANS
TEX. R. APP. P. 47.2(b)                            JUSTICE
170678F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

THYREN CLENT JUSTUS, Appellant                       On Appeal from the 363rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-17-00678-CR        V.                         Trial Court Cause No. F16-53093-W.
                                                     Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                         Lang and Schenck participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 18th day of September, 2017.




                                             –2–